 

 

Case 19-11107-BLS Doc1 Filed 05/15/19 Page 1 of 16

Filt in this information to identify your case:

 

United States Bankruptcy Court for the:
DISTRICT OF DELAWARE

Case number (if known) Chapter 11

 

[] Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy aig

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name EM Energy Ohio, LLC

 

2. Allother names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN) ,

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

1800 Main Street

 

 

 

Suite 220

Canonsburg, PA 15317

Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Washington Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL) _http://www.edgemarcenergy.com/

 

6. Type of debtor lH Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

C1] Partnership (excluding LLP)
C] Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuais Filing for Bankruptcy page 1
Case 19-11107-BLS Doc1 Filed 05/15/19 Page 2 of 16

Debtor EM Energy Ohio, LLC Case number (if known)

 

Name

7. Describe debtor's business A. Check one:
UO Health Care Business (as defined in 11 U.S.C. § 101(27A))
C1 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CO Railroad (as defined in 11 U.S.C. § 101(44))
1 Stockbroker (as defined in 11 U.S.C. § 101(53A))
( Commodity Broker (as defined in 11 U.S.C. § 101(6))
CO Clearing Bank (as defined in 11 U.S.C. § 781(3))
MN

 

f the above a

 

B. Check all that apply .

CZ Tax-exempt entity (as described in 26 U.S.C. §501)

C1 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
oO Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

 

            

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See hitp:/Awww.uscourts. gov/four-digit-national-association-naics-codes.

2111

 

8. Under which chapter of the Check one:
Bankruptcy Code is the CO chapter 7

debtor filing?
CO Chapter 9

M@ Chapter 11. Check all that apply:

[1 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

[1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

Ooo

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

(The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and .
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12

 

9. Were prior bankruptcy HINo
cases filed by or against ,
the debtor within the last8 (1 Yes.

 

years?

if more than 2 cases, attach a .

separate list. District When Case number
District When Case number

 

 

10. Are any bankruptcy cases [JNo
pending or being filed by a
business partner or an MR Yes.
affiliate of the debtor?

List all cases. If more than 1, /
attach a separate list Debtor See Schedule 4 Relationship

 

District When Case number, if known

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Debtor EM Energy Ohio, LLC

Name

11. Why is the case filed in
this district?

Case 19-11107-BLS Doc1 Filed 05/15/19 Page 3 of 16

Case number (if known)

 

Check all that apply:

M Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

meA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

HNo

CO Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check all that apply.)

Ci it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

0 It needs to be physically secured or protected from the weather.

(1 it includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

0 Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
ONo

OlyYes. Insurance agency

 

Contact name

 

Phone

 

 

a Statistical and administrative information

13. Debtor's estimation of
available funds

Check one:

C1 Funds will be available for distribution to unsecured creditors.

BB After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of 01-49 @ + 000-5,000 [7] 25,001-50,000
creditors C 50-99 C0 5001-10,000 D 50,001-100,000
C1 100-199 1 10,001-25,000 C1 More than100,000

T1 ann_ooa
bd 2VUR999

 

15. Estimated Assets CJ $0 - $50,000

DC $50,001 - $100,000
CD $100,001 - $500,000
UO $500,001 - $1 million

1 $1,000,001 - $10 million

1 $10,000,001 - $50 million
C2 $50,000,001 - $100 million
Bl $100,000,001 - $500 million

CJ $500,000,001 - $1 billion

1 $1,000,000,001 - $10 billion
1] $10,000,000,001 - $50 billion
O More than $50 billion

 

16. Estimated liabilities CO $0 - $50,000

1] $50,001 - $100,000
C) $100,001 - $500,000
C3 $500,001 - $1 million

DF $1,000,001 - $10 million
CM) $10,000,001 - $50 million
1 $50,000,001 - $100 million

WZ $100,000,001 - $500 million

DC $500,000,001 - $1 billion

CJ $1,000,000,001 - $10 billion
1 $10,000,000,001 - $50 billion
CI More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
 

Case 19-11107-BLS Doc1 Filed 05/15/19 Page 4 of 16

Debtor EM Energy Ohio, LLC Case number (it known)

 

Neme

a Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 162, 1341, 1519, and 3571.

 

 

 

17. Deciaration and signature

of authorized The dabtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor

\ have been authorized to file this petition on behalf of the debtor.

{have examined the information in this petition and have a reasonable belief that the information is trued and correct.

{ declare under penalty of perjury that the foregoing is irue and correct.

Execute¢on 5/15/2019

MMi DD/YYYY
x Callum Streeter
ature of authorized representative of debtor Printed name

 

Tite Chief Executive Officer

 

vA fo
18. Signature of attorney x { L LY . ~~ Date 5/15/2019

Signature of attorney for debtor MM /OD/YYYY

Adam G, Landis 3407
Printed name

Landis Rath & Cobb LLP
Firm name

919 Market Street
Suite 1800
Wilmington, DE 19801
Number, Street, City, State & ZIP Code

Contact phone (302) 467-4400 Email address landis@Irclaw.com

 

3407 DE
Bar number and State

Official Form 204 Voluntary Petition for Non-individuals Filing for Bankruptcy page 4
 

Case 19-11107-BLS Doc1 Filed 05/15/19 Page 5 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
EM ENERGY OHIO, LLC, Case No. 19- (__)
Debtor. Tax I.D. No. XX-XXXXXXX

 

SCHEDULE 1 TO PETITION

On the date hereof, each of the affiliated entities listed below, including the debtor in this
chapter 11 case (collectively, the “Debtors”), filed a petition in this Court for relief under chapter
11 of title 11 of the United States Code. Contemporaneously with the filing of their petitions, the

Debtors filed a motion requesting that the Court consolidate their chapter 11 cases for procedural
purposes only.

 

EdgeMarc Energy Holdings, LLC

EM Energy Manager, LLC

EM Energy Employer, LLC

EM Energy Pennsylvania, LLC

EM Energy West Virginia, LLC

EM Energy Keystone, LLC

EM Energy Midstream Ohio, LLC

EM Energy Midstream Pennsylvania, LLC

 

' The last four digits of the Debtor’s federal tax identification number are 6935. The Debtors’ corporate headquarters
and the mailing address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.

{1239.001-W0055225.}
Case 19-11107-BLS Doc1 Filed 05/15/19 Page 6 of 16

Fill in this information to identify the case:

Debtor name | EdgeMarc Energy Holdings, LLC, et al.

United States Bankruptcy Court for the: DISTRICT OF DELAWARE [_] Check if this is an
amended filing

 

Case number (if known):

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

        

 

BP Energy Company | Attn: Bart Brooks Trade Debt ) $41,353,390 ~

 

201 Helios Way Fax: 713-323-5925
Houston, TX 77079 | Ph: 832-664-4505
Bart.brooks@bp.com
Rover Pipeline LLC | Attn: Beth Hickey Trade Debt $3,773,623

1300 Main Street —_. | Ph: 713-989-7633
Houston, TX 77002 | Beth.hickey@energytrans

 

 

fer.com
Rockies Express Attn: Samantha Trade Debt $1,638,319
Pipeline LLC Richardson
370 Van Gordon Ph: 303-763-3295
Street Lakewood, Samantha.richardson@tall
CO 80228-8304 grassenergylp.com
Texas Gas Attn: Rick Whitworth Trade Debt $1,283,500

Transmission LLC Ph: 270-688-6847

610 W. Second Street | Rick.whitworth@bwpmlp
Owensboro, .com

KY 42301

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 19-11107-BLS Doc1

Debtor EdgeMarc Energy Holdings, LLC, et al.

Name

 

Markwest Liberty

 

Attn: Jim Crews

   

Trade Debt

Filed 05/15/19 Page 7 of 16

Case number (if known)

 

    

 

1$711,635

 

 

 

 

 

 

 

 

 

 

 

 

 

Bluestone, LLC Vice President, Business

1515 Arapahoe Street | Development

Tower 1 Suite 1600 | Ph: 304-343-6580

Denver, CO 80202 —_| james.crews@markwest.c

om

ETC Northeast Attn: Alan Vaina Trade Debt $615,995
Pipeline, LLC Fax: 214-981-0703

6051 Wallace Road | Ph: 214-981-0700

Ext., 3rd Floor Alan. vaina@energytransf

Wexford, PA 15090 |er.com

Ernst & Young LLP | Attn: Carmen Alfieri Professional $528,400
Pittsbg Ntn] Bnk-Pitt | Ph: 212-360-9188 Services

640382 Pittsburgh, Carmen.Alfieri@EY.com

PA 15264 0382

AXIP Energy Attn: Ed Piper Trade Debt $502,939
Services Senior Director - Sales

1301 McKinney and Business

Suite 900 Development

Houston, Ph: 832-294-6700

TX 77010 epiper@axip.com

Gateway Royalty IV | Attn: Gateway Royalty IV | Royalties $275,954
LLC LLC

Corporation Service | Ph: 817-614-8529

Company Email:

50 West Broad Street, | info@gatewayroyaltyllc

Suite 1330 .com

Columbus, OH 43215

Anthony Nazar, Aka | Attn: Anthony Nazar, Aka | Royalties $192,643
Anthony Nazar, Jr. Anthony Nazar, Jr.

2751 Robindale Ph: 330-690-0157

Avenue Akron,

OH 44312
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
 

Case 19-11107-BLS Doc1

Debtor EdgeMarc Energy Holdings, LLC, et al.

Name

 

Christopher J. And
Lynda M. Keylor
363 West Main Street

   

Attn: Christopher J. And
Lynda M. Keylor
Ph: 740-312-8320

  

Royalties

Filed 05/15/19 Page 8 of 16

Case number (if known)

 

 

  

‘Unsecured claim

 

1$187.968

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Barnesville,

OH 43713

Paul F. And Patty S. | Attn: Paul F, And Patty S. | Royalties $183,012
Keylor Keylor

321 Eastern Avenue | Ph: 740-312-8320

Woodsfield,

OH 43793

Dominion Energy Attn: Travis O’ Berry Trade Debt $181,366
Transmission, Inc Interstate Marketing

707 E Main Street Manager

18" Floor Ph:804-771-3810

Richmond, Fax: 804-771-6786

VA 23219 Travis.v.oberry@dominio

nenergy.com

Michael Christman | Attn: Michael Christman | Royalties $153,226
And Crystal L. And Crystal L. Christman

Christman Ph: 740-213-6400

37758 State Rd 800

Sardis, OH 43946

Ronald Krisher And | Attn: Ronald Krisher And | Royalties $148,161]
Karen Krisher Karen Krisher

4510 Highland Ph: 330-394-6190

Avenue Warren,

OH 44481

Robert L. Shapley Attn: Robert L. Shapley | Royalties $138,759
And Nancy Gail And Nancy Gail Shapley

Shapley Ph: 740-865-2444

410 Fairview Ridge

Rd. New Matamoras,

OH 45767

CSML Farms, LLC | Attn: CSML Farms, LLC | Royalties $123,200
34685 Oldfield Road | Ph: 740-865-2231

New Matamoras,

OH 45767

Marilyn S. Haynes Attn: Marilyn S. Haynes | Royalties $115,500
2333 North Fork Rd. | Ph: 740-865-2129

New Matamoras,

OH 45767

Dale A. Dietz And Attn: Dale A. Dietz And | Royalties $93,600
Diane Dietz, H/W Diane Dietz, H/W

2376 Howard Ln Ph: 330-699-2507

Akron, OH 44312
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
Case 19-11107-BLS Doc1 Filed 05/15/19 Page 9 of 16

Debtor EdgeMarc Energy Holdings, LLC, et ai.

Name

Case number (if known)

 

 
     

  
   
   
 
 

   

     
 

   

 

 

 

 

 

 

 

‘Deduction for value. | Unsecured claim.
‘|ofcollateralorsetoff}|
Neal Hensel And Attn: Neal Hensel And Royalties $89,199
Barbara Hensel Barbara Hensel
40670 Greenbrier Rd. | Ph: 740-934-2339
New Matamoras,
OH 45767
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
 

Case 19-11107-BLS Doc1 Filed 05/15/19 Page 10 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
EM ENERGY OHIO, LLC,! Case No. 19- ( )
Debtor. Tax I.D. No. XX-XXXXXXX

 

LIST OF EQUITY SECURITY HOLDERS
The following is a list of debtor EM Energy Ohio, LLC’s equity security holders. This

list has been prepared in accordance with Fed. R. Bankr. P. 1007(a)(3) for filing this chapter 11

 

case.

Name and Address of Holder Percentage
EM Energy Employer, LLC 100%
1800 Main Street
Suite 220

Canonsburg, PA 15317

 

' The last four digits of the Debtor’s federal tax identification number are 6935. The Debtors’ corporate headquarters
and the mailing address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.

{1239.001-W0055224.}
Case 19-11107-BLS Doc1 Filed 05/15/19 Page 11 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
EM ENERGY OHIO, LLC,! Case No. 19- a)
Debtor. Tax I.D. No. XX-XXXXXXX

 

STATEMENT OF CORPORATE OWNERSHIP PURSUANT TO RULES 1007(a)(1)
AND 7007.1 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
and to enable the Judges to evaluate possible disqualification or recusal, the above-captioned
debtor and debtor-in-possession (the “Debtor”) hereby discloses that the following are
corporations, other than the Debtor or a governmental unit, that directly or indirectly own ten
percent (10%) or more of any class of the Debtor’s equity interests:

EM Energy Employer, LLC
1800 Main Street

Suite 220
Canonsburg, PA 15317

 

' The last four digits of the Debtor’s federal tax identification number are 6935. The Debtors’ corporate headquarters
and the mailing address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.

{1239.001-W0055222.}

 
Case 19-11107-BLS Doc1 Filed 05/15/19 Page 12 of 16

Fillin this information to identify the case:

Deblorname EM Energy Ohio, LLC

 

United States Bankruptcy Court forthe: DISTRICT OF DELAWARE

 

Case number (if known) CO Check if this
eck if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12s

 

 

An individual who Is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedulas of assets and Uabilities, any other document that requires a declaration that is not Included In the document, and any
amendments of those documents. This form must state the individual's position or ralationship to the debtor, the Identity of the document,
and the date. Bankruptcy Rules 1008 and 9011,

WARNING - Bankruptcy fraud is a serlous crime, Making a false statemant, concealing property, or obtaining money or property by fraud In
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1819, and 3671.

a Declaration and signature

| am the president, another officer, or an authorized agent of the corporation, a member or an authorized agent of (he partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

Schedule D: Craditors Who Have Claims Secured by Properiy (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Farm 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuats {Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204)

Other document that requires a declaration List of Equity Security Holders and Corporate Ownership Statement

 

gmeooonood

 

| dectare under penalty of perjury that the foregoing is true.an ct.

#

Executed on May 15, 2019 x hans
Signature of individual signing on behalf of debtor

 

Callum Streeter
Printed name

Chief Executive Officer
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase corms Bast Case Bankruptcy
 

Case 19-11107-BLS Doc1 Filed 05/15/19 Page 13 of 16

EM Energy Ohio, LLC

Unanimous Written Consent Authorizing the Filing Voluntary Petition Under
Chapter 11 of the Bankruptcy Code and Related Matters

May 14, 2019

The undersigned sole member of the company (the “Member”) of EM Energy Ohio,
LLC, a Delaware limited liability company (the “Company”), hereby adopts the following
resolutions (the “Resolutions”) by written consent pursuant to the Delaware Limited Liability
Act, 6 Del. C. § 18-302(d), as amended and the Amended and Restated Limited Liability
Company Agreement of the Company, dated December 29, 2016:

WHEREAS, the Member has considered the financial and operational conditions of the
Company;

WHEREAS, the Member has reviewed, considered, and received the recommendation of
senior management of the Company and the advice of the Company’s professionals and advisors
with respect to the strategic alternatives available to the Company, including the possibility of
pursuing a restructuring or sale of the Company’s business and assets under chapter 11 of title 11
of the United States Code (as amended or modified, the “Bankruptcy Code”);

WHEREAS, the Member deems is advisable and in the best interests of the Company to
cause the Company to take certain actions and to enter into certain agreements as further
described herein;

WHEREAS, the Member has executed a written consent authorizing the execution of
this written consent on May 14, 2019.

NOW, THEREFORE, IT IS HEREBY RESOLVED, that after consideration of the
alternatives presented to it and the recommendations of senior management of the Company and
the advice of the Company’s professionals and advisors, the Member has determined in its
business judgment that it is in the best interest of the Company, its creditors, employees, other
interested parties, and stakeholders that a voluntary petition be filed by the Company under
chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware and the filing of such petition is authorized hereby; and it is further

RESOLVED, that the Member and any officer of the Company (collectively, the
“Authorized Persons”) hereby are, and each of them is, authorized and empowered to (a)
execute, verify and file on behalf of the Company all documents necessary or appropriate in
connection with the filing of said bankruptcy petition, including, without limitation, all petitions,
affidavits, declarations, schedules, statements of financial affairs, lists, motions, applications,
pleadings, and other papers or documents in connection with such chapter 11 petition; (b) take
and perform any and all actions deemed necessary and proper to obtain such relief as authorized
herein and in connection with the Company’s chapter 11 case; (c) appear as necessary at all
bankruptcy proceedings on behalf of the Company; and (d) pay all such expenses where
Case 19-11107-BLS Doc1 Filed 05/15/19 Page 14 of 16

necessary or appropriate in order to carry out fully the intent and accomplish the purposes of the
resolutions adopted herein; and it is further

RESOLVED, that the undersigned Member shall continue to be the Member in the event
of its filing a bankruptcy petition and its participation as the Member of EM Energy Ohio, LLC
shall be unaffected by any such filing; and it is further

RESOLVED, that the Company be, and it hereby is, authorized and empowered to
guarantee the indebtedness incurred under that certain Senior Secured Superpriority Debtor-In-
Possession Credit Agreement by and among EM Energy Employer, LLC, the several lenders
from time to time parties thereto, and Keybank, National Association (the “DIP Credit
Agreement”); and the Authorized Persons are, and each of them is, authorized and empowered
to obtain postpetition financing according to the terms of the DIP Credit Agreement, including
debtor-in-possession credit facilities or the use of cash collateral (the “DIP Financing”); and to
enter into any guarantees and to pledge and grant liens on the Company’s assets as may be
contemplated by or required under the terms of such DIP Financing; and in connection therewith,
the Authorized Persons are hereby authorized and directed to execute appropriate loan
agreements, cash collateral agreements, and related ancillary documents; and it is further

RESOLVED, that the retention of Landis Rath & Cobb LLP pursuant to the March 27,
2019 retention agreement and the execution of any retention agreements, the payment of any
retainers, fees or expenses, and the approval of any matters related thereto, be and hereby are
ratified, adopted, and approved in all respects as the acts and deeds of the Company and the
Authorized Persons are, and each of them hereby is, authorized and directed to immediately upon
and after the filing of the bankruptcy case execute and cause to be filed an application for
authority to retain Landis Rath & Cobb LLP as the Company’s bankruptcy counsel; and it is
further

RESOLVED, that the retention of Davis Polk & Wardwell LLP pursuant to the
November 4, 2016 retention agreement and the execution of any retention agreements, the
payment of any retainers, fees or expenses, and the approval of any matters related thereto, be
and hereby are ratified, adopted, and approved in all respects as the acts and deeds of the
Company and the Authorized Persons are, and each of them hereby is, authorized and directed to
immediately upon and after the filing of the bankruptcy case execute and cause to be filed an
application for authority to retain Davis Polk & Wardwell LLP as the Company’s corporate
counsel; and it is further

RESOLVED, that the retention of Evercore Partners pursuant to the February 20, 2019
retention agreement and the execution of any retention agreements, the payment of any retainers,
fees or expenses, and the approval of any matters related thereto, be and hereby are ratified,
adopted, and approved in all respects as the acts and deeds of the Company and the Authorized
- Persons are, and each of them hereby is, authorized and directed to immediately upon and after
the filing of the bankruptcy case execute and cause to be filed an application for authority to
retain Evercore Partners as the Company’s investment banker; and it is further

RESOLVED, that the retention of Opportune LLC and Dacarba LLC pursuant to the
March 26, 2019 retention agreement and the execution of any retention agreements, the payment
 

Case 19-11107-BLS Doc1 Filed 05/15/19 Page 15 of 16

of any retainers, fees or expenses, and the approval of any matters related thereto, be and hereby
are ratified, adopted, and approved in all respects as the acts and deeds of the Company and the
Authorized Persons are, and each of them hereby is, authorized and directed to immediately upon
and after the filing of the bankruptcy case execute and cause to be filed an application for
authority to retain Opportune LLC and Dacarba LLC as the Company’s financial advisors; and it
is further

RESOLVED, that the retention of Prime Clerk LLC pursuant to the March 22, 2019
retention agreement and the execution of any retention agreements, the payment of any retainers,
fees or expenses, and the approval of any matters related thereto, be and hereby are ratified,
adopted, and approved in all respects as the acts and deeds of the Company and the Authorized
Persons are, and each of them hereby is, authorized and directed to immediately upon and after
the filing of the bankruptcy case execute and cause to be filed an application for authority to
retain Prime Clerk LLC as the Company’s notice and claims agent; and it is further

RESOLVED, that all instruments, agreements, certificates, consents, waivers or other
documents heretofore executed and delivered (or caused to be executed and delivered) and all
acts lawfully done or actions lawfully taken by the Authorized Persons in connection with the
chapter 11 case, the DIP Credit Agreement, the DIP Financing, or any further action to seek
relief on behalf of the Company under chapter 11 of the Bankruptcy Code, or in connection with
the chapter 11 case, or any matter related thereto, be, and hereby are, adopted, ratified, confirmed
and approved in all respects as the acts and deeds of the Company; and it is further

RESOLVED, that the acts, actions and transactions heretofore taken by the Authorized
Persons or the Member in the name of and on behalf of the Company in furtherance of the
purpose and intent of any or all of the foregoing resolutions, which acts, actions and transactions
would have been approved by the foregoing resolutions except that such acts were taken before
the resolutions were adopted, be, and hereby are, ratified, confirmed, and approved in all
respects.
 

Case 19-11107-BLS Doc1 Filed 05/15/19 Page 16 of 16

IN WITNESS WHEREOF, the undersigned have executed this written consent as of
the date first written above.

Sole Member:

EM Energy Employer, LLC,
a Delaware limited liability company

 

[Name] Chetywn 4s. SACRA.
[Title] Hywege ExetevV/s OF FOX.
